DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
Reason for allowance
The invention defined in claims 1, 8 and 9 -12 are not suggested by the prior art of record. 
The prior art of record (in particular, Tiwari; Arvind US 20160308851, Westman; Michael US 9515997, Chin; Daniel, Saylor; Michael J. US 8966597, Vimadalal; Hemen R. US 20200026834, LIU; Wenqing US 20170352090, Hyun; Junho US 11232456, Bishop; Fred A. US 20090076966, LEE; Ji-Hyun US 20130019110, TAKAMOTO; Akio US 20180091307, Takemoto; Akio US 20180088871, AHN; Taehoon US 20160140548, Wagner; Thomas Edward US 20140177839) singly or in combination does not disclose, with respect to independent claim 1 “receive the first information and the digital signature from the client terminal;
determine whether or not the first information is valid based on the first
information and the digital signature received, wherein the controller of the server
apparatus itself determines whether or not the first information is valid by decrypting the
digital signature using a public key and comparing a result of the decryption to a hash
value calculated from the received first information; and
transmit second information to the client terminal when the first information is
valid.” and similar limitations of independent claims 8-11 in combination with the other claimed features as a whole. 
With respect to claim 12, “transmitting, by the client terminal, the first information to each of the second server apparatus and the server apparatus, and
receiving, by the server apparatus, the first information transmitted by the
client terminal and the digital signature transmitted by the second server apparatus,
determining, by the server apparatus, whether or not the first information is valid based on the first information and the digital signature received, and in response to a determination that the first information is valid, transmitting, by the server
apparatus, second information to the client terminal.” in combination with the other claimed features as a whole.
Therefore independent claims 1, 8-12 are allowed.
Dependent claims 2-7 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493